PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/587,594
Filing Date: 5 May 2017
Appellant(s): Sheppard et al.



__________________
John J. Bruckner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 31 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-5, 12, 30, and 31 are rejected under 35 USC 103 as being unpatentable over Stack et al. (20150262246) in view of Erickson et al. (20180196954) and Patel et al. (20140012683).
Claims 6 and 11 are rejected under 35 USC 103 as being unpatentable over the combination of Stack in view of Erickson and Patel, and in further view of Handler (20160164876).
Claims 8-10, 26, 28, and 29 are rejected under 35 USC 103 as being unpatentable over the combination of Stack in view of Erickson and Patel, and in further view of Treiser (20170011413).
Claims 13-17, 19, 24, and 27 rejected under 35 USC 103 as being unpatentable over the combination of Stack in view of Barnfield et al. (20130212031), Erickson and Patel.
Claims 20-22 are rejected under 35 USC 103 as being unpatentable over the combination of Stack in view of Barnfield, Erickson and Patel, and in further view of Treiser.
Claims 18 and 23 are rejected under 35 USC 103 as being unpatentable over the combination of Stack in view of Barnfield, Erickson and Patel, and in further view of Handler.
Claim 25 is rejected under 35 USC 103 as being unpatentable over the combination of Stack in view of Barnfield, Erickson and Patel.

(2) Response to Argument
	1.	No Motivation to Combine Stack, Erickson, and Patel
a)	Appellants argue that there is no motivation based upon rational underpinnings to combine cited to prior art references Stack, Erickson, and Patel.  Appellants argue that the Examiner draws upon improper hindsight to justify the combination, and refer to written description paragraph three related to the targeting of advertisements using anonymized user profiles, and argue that the disclosures therein closely match the Examiner’s reasoning for the combination, and thus constitutes improper hindsight.  Applicants further argue that the Examiner cannot demonstrate a reason why the ordinarily skilled artisan would have sought out the teachings of Erickson and Patel.
Examiner respectfully disagrees and replies that the cited to prior art reference Stack is directed to the use of databases of user profile information for the purpose of developing communications with a variety of entities for the purpose of the provision of advertisements and other information, see at least para. [6] “…facilitate confidential and secure sharing of de-personalized and/or anonymous customer profile data among entities to improve the delivery of customized content,” and such a disclosure justifies the incorporation of Stack as a reference representative of the Appellants inventive concept, without any improper hindsight reasoning because a person of skill in the art would appreciate the disclosures of Stack to relate to the Appellants” invention as interpreted on Stack’s own merits.  
The Examiner further replies that cited to prior art reference Erickson is directed to the provision and processing of personal information in a manner that depersonalizes the information thus protecting the privacy of profile information, at least as per paragraph [5] “present disclosure relate to a dynamic data minimization server that may automatically minimize and de-minimize protected information stored in data stores, such as in accordance with privacy settings,” which clearly discloses the invention of Erickson to be directed to an invention for the processing of protected and anonymized user information, and further, 
The Examiner further replies that the cited to prior art reference Patel is directed to the personalization of interactions between a user or consumer and a provider of information, products, or services based upon accessing user relevant information (i.e., as per paras [6], [9], [12], and [13]) and determining relevance of information to consumer interactions and stored profile information, and thus more precisely determining relevant information to present to a given user or consumer.
Thus in summary, the Examiner contends that the rationale for the combination of the cited to references Stack in view of Erickson and Patel would be apparent to a person of skill in the art because each of the cited to prior art references stands on its own as an invention related to the provision of relevant and anonymized information to users, the information derived from relevant user databases and anonymized and protected accordingly and not based on hindsight as the Appellants contend.  

2.	103 Rejections not supported by reference combination 
a).	Appellants argue that the cited to prior art reference Stack does not disclose the databases as claimed in the instant invention, specifically the limitations related to “the personalization database is different than the profile database,” and contend that “nothing in the Examiner’s findings in Stack discloses using such an anonymous identifier to identify a record in another database (i.e., in a personalization database) and to store (place) the segments selected from the first database (i.e., the profile database) into that other (personalization) database as required by claim 1.”



    PNG
    media_image2.png
    744
    572
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    725
    564
    media_image3.png
    Greyscale
		Appellant Figure 5						Stack Figure 1












	For purposes of examination with respect to the claimed limitations, the Examiner has relied upon the following elements of the instant invention, elements 503 (profile database) and 500 (personalization database) as equated to the following elements of the cited to prior art reference Stack, element 114 (A1 member database), interpreted by the Examiner to equate to 

Mapping of Reference Stack and Instant Invention elements
Instant Invention
Cited Reference Stack
Element Name
Element Number
Element Name
Element Number
Profile Database
503
Advertiser/Member Database
114
Personalization Database
500
Publisher/Member Database
116


	Claimed limitations disclosed by prior art reference Stack:
	selecting a number of segments of user profile information about a user from a plurality of segments of the user profile information about the user located in a profile database (i.e., selecting user profile information from profile database 503 of instant invention or selecting user profile information from advertiser/member database element 114 of Stack as referenced in the rejection per para. [28]); 
identifying a record for the user in the personalization database, wherein an anonymized identifier for the user is used to locate the record (i.e., identify a record in the instant invention database element 500 or identify a record in the publisher/member database of Stack element 116); and 
placing the number of segments selected into the record for the user in the personalization database (i.e., element 500 of the instant invention or element 116 of cited to reference Stack), wherein: 
a profile manager (i.e., Stack elements 108 or 110) for the personalization database handles requests for information about users, enabling personalization of content for the users 

As guided by the instant claims in the context of the written description the Examiner interprets the instant invention to be directed to the selection of anonymized user records in a business or advertiser database (i.e., element 503 Figure 5) and sending the selected anonymized user records to a publisher or personalization database (i.e., element 500 Figure 5) for distribution to other entities.  
Thus the Examiner equates the disclosures of the claims and written description to be disclosed by the selection of anonymized records in an advertiser or business database (i.e., Stack element 104/114) and sending the anonymized user records to a publisher or personalization database (i.e., Stack element 106/116) for distribution to other entities.  Stack discloses as cited to at least paragraph [28] the selection of profile segment information from a user database (i.e. Stack element 114, Appellant element 503), the conversion and storage of user profile information into anonymized information by the use of anonymized identifiers (i.e., Stack paras. [6], [29], “bureau IDs or BIDS,”) and the use of the anonymized identifiers to match information in the publisher database (i.e., Stack element 116, Applicant element 500, as per paras. [37], [38]) and as recited para. [38] of Stack, “after the processing has completed the MDA 116 contains records that include BIDs and user IDs from the publisher or portal and ad segment.  This creates a set of valid BID to user ID mappings for the network.”  Next the Examiner interprets the disclosures of Stack to disclose the handling and response to requests for information from the Appellant’s claimed element “profile manager” (i.e., element 134 Fig. 5) which the Examiner equates to Stack element “marketing bureau,” (i.e. element 102) and which sends or links profile databases to distribution databases for the distribution of information across an advertising network (i.e., Stack: “BID used as connecting key between disparate data sets.”).  In summary, the instant invention discloses the anonymization of information stored in a 
Taken together, the disclosures of the combination of references Stack in view of Erickson and Patel disclose the Appellant’s invention as a combination which results in the selection and anonymization of user profile information and the distribution of the anonymized information to a range of recipients as claimed by the Appellants.  Thus the rejection of the instant claims under 35 USC 103 is maintained.

b)	Appellants next argue that “nothing in the Examiner’s findings even identifies another database in which selected segments are stored,” and refer to paragraph [31] of Stack, further noting, “nothing in this paragraph of Stack teaches or suggests identifying a record in another separate, distinct database, a personalization database (different than the profile database read by the Examiner on Stack’s database 114 of advertiser 104).
Examiner respectfully disagrees and replies that as explained above with respect to the structural elements and relationships and profile data selection, Stack discloses the encryption and transfer of user profile information from a profile database to a database or system for distribution of relevant anonymized user information.  The disclosures of Stack paragraph [31] are related to the storage of encrypted and anonymized information in an advertising database (i.e., elements 104/108/114), as cited to in the rejection and as explained above, encrypted and 

c)	Appellants next argue that “Nothing in the Examiner’s above-identified remarks and citations in Stack discloses using such an anonymous identifier (e.g., Stack’s BID) to identify a record in another database (i.e., in a personalization database) and to store (place) the segments selected from the first database (i.e., the profile database) into that other (personalization) database as required by claim 1.”  Appellants refer to Stack paras. [36] and [37] and argue that Stack’s disclosures with respect to the storage of anonymous identifiers is restricted to non-persistent storage of the anonymous identifiers and not permanent identifiers as claimed by the Appellants.
Examiner respectfully disagrees and replies that first, the disclosures of Stack with respect to paragraph [36] are related to the replacement of personally identifiable information in RAM, or random access memory, with a BID (i.e., encrypted user information as per Stack) information to ensure the full replacement of personally identifiable information with encrypted information in both persistent and non-persistent memory, and thus discloses the use of anonymized identifiers for the storage and accessing of user information throughout the disclosed system including both persistent and volatile memory elements.  
Next Appellants argue that the disclosures of Stack with respect to the purging of BIDs once matching ends results in a non-disclosure of using an anonymous identifier to store 
Thus the Examiner maintains the rejection in view of Stack’s disclosures related to the use of bureau identifiers (i.e., BIDs) to identify anonymously user profile data within the system for distribution of targeted information such as advertisements.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
Conferees:
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682                                                                                                                                                                                                        
/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.